                         Case 3:14-cv-02346-JCS Document 458 Filed 06/29/20 Page 1 of 4



                   1   JENNIFER S. ROMANO (SBN 195953)
                       jromano@crowell.com
                   2   ANDREW HOLMER (SBN 268864)
                       aholmer@crowell.com
                   3   CROWELL & MORING LLP
                       515 South Flower Street, 40th Floor
                   4   Los Angeles, California 90071
                       Telephone: (213) 622-4750
                   5   Facsimile: (213) 622-2690
                   6   THOMAS F. KOEGEL (SBN 125852)
                       tkoegel@crowell.com
                   7   NATHANIEL P. BUALAT (SBN 226917)
                       nbualat@crowell.com
                   8   CROWELL & MORING LLP
                       3 Embarcadero Center, 26th Floor
                   9   San Francisco, California 94111
                       Telephone: 415.986.2800
              10       Facsimile: 415.986.2827
              11       APRIL N. ROSS (admitted pro hac vice)
                       aross@crowell.com
              12       CROWELL & MORING LLP
                       1001 Pennsylvania Avenue, N.W.
              13       Washington, D.C. 20004-2595
                       Telephone: (202) 624-2500
              14       Facsimile: (202) 628-5116
              15       Attorneys for Defendant
                       UNITED BEHAVIORAL HEALTH
              16

              17
                                                UNITED STATES DISTRICT COURT
              18                               NORTHERN DISTRICT OF CALIFORNIA
                                                   SAN FRANCISCO DIVISION
              19

              20       DAVID WIT, et al.,                      Case No. 14-cv-02346 JCS
                                                               Related Case No. 14-cv-05337 JCS
              21                       Plaintiffs,
                                                               STATEMENT OF RECENT DECISIONS
              22             v.
                                                               Hon. Joseph C. Spero
              23
                       UNITED BEHAVIORAL HEALTH,
              24
                                       Defendant.
              25

              26

              27

              28
  C ROWELL
& M ORING LLP
ATTORNEYS AT LAW
                        Case 3:14-cv-02346-JCS Document 458 Filed 06/29/20 Page 2 of 4



                   1   GARY ALEXANDER, et al.,
                   2                Plaintiffs,
                   3        v.
                   4
                       UNITED BEHAVIORAL HEALTH,
                   5
                                    Defendant.
                   6

                   7

                   8

                   9

              10

              11

              12

              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
  C ROWELL                                                                  STATEMENT OF RECENT DECISIONS;
& M ORING LLP
                                                                      CASE NOS. 14-CV-02346 JCS; 14-CV-05337 JCS
ATTORNEYS AT LAW
                         Case 3:14-cv-02346-JCS Document 458 Filed 06/29/20 Page 3 of 4



                   1   TO THE COURT AND TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
                   2          Pursuant to Civil Local Rule 7-3(d)(2), United Behavioral Health (“UBH”) submits this
                   3   Statement of Recent Decisions to bring to the Court’s attention the recent published decision by
                   4   the United States Supreme Court in Thole v. U.S. Bank N.A., 590 U.S. __, 140 S. Ct. 1615 (June
                   5   1, 2020), attached hereto as Exhibit A, as well as the recent published decision by the Ninth
                   6   Circuit in Ramirez v. TransUnion LLC, 951 F.3d 1008 (9th Cir. Feb. 27, 2020), attached hereto as
                   7   Exhibit B. These controlling decisions are germane to UBH’s pending Motion for Class
                   8   Decertification (ECF No. 425), this Court’s subject matter jurisdiction and previous denial of
                   9   UBH’s motion for judgment (see ECF No. 424, at 16), which this Court may revisit at any time,
              10       and Plaintiffs’ request for classwide remedies in this case (see, e.g., ECF No. 429).
              11              In Thole, participants in a defined benefit plan governed by ERISA brought putative class
              12       action claims for breach of fiduciary duty against the plan administrator alleging it breached its
              13       duties of loyalty and prudence by mismanaging the plan, and seeking repayment of the plan’s
              14       losses, injunctive relief including removal of the plan’s fiduciaries, and attorneys’ fees. Thole,
              15       140 S. Ct. at 1618–19. The Supreme Court held that the plan participants lacked Article III
              16       standing because whether they won or lost the lawsuit, their benefits would not change. Id. at
              17       1619. The Supreme Court rejected the participants’ argument that “a plan fiduciary’s breach of a
              18       trust-law duty of prudence or duty of loyalty itself harms ERISA defined-benefit plan
              19       participants.” Id.; see Pet’rs’ Br., 2019 WL 4447276, at *20 (arguing that “the participant’s
              20       legally protected interest in having [a] fiduciary obligation fulfilled” was itself a concrete injury
              21       under Article III). The Supreme Court held that the fact that Congress provided a cause of action
              22       in ERISA did not affect or create an exception to the Article III standing analysis, and petitioners’
              23       argument that participant lawsuits are necessary to ensure meaningful regulation of plan
              24       fiduciaries was both insufficient and incorrect. Thole, 140 S. Ct. at 1620–21.
              25              In Ramirez, the Ninth Circuit held as a matter of first impression that a class certified
              26       under Rule 23(b)(3) for monetary damages must prove through the evidence at trial that each
              27       class member has Article III standing for each of the class’s claims before each class member can
              28       be awarded individual relief at the final judgment stage. Ramirez, 951 F.3d at 1023. The Ninth
  C ROWELL                                                                                    STATEMENT OF RECENT DECISIONS;
& M ORING LLP
ATTORNEYS AT LAW
                                                                         1              CASE NOS. 14-CV-02346 JCS; 14-CV-05337 JCS
                         Case 3:14-cv-02346-JCS Document 458 Filed 06/29/20 Page 4 of 4



                   1   Circuit held that this “clearly follows from Supreme Court precedent, as well as the fundamental
                   2   nature of our judicial system,” and that to hold otherwise would violate the Rules Enabling Act by
                   3   allowing uninjured class members to recover through the procedural vehicle of the class action.
                   4   Id. at 1023–24.
                   5          In compliance with Civil Local Rule 7-3(d)(2), this Statement of Recent Decisions does
                   6   not contain legal argument, nor would it be proper for Plaintiffs to respond with legal argument.
                   7

                   8   DATED: June 29, 2020                      CROWELL & MORING LLP
                   9
                                                                By: /s/ Jennifer S. Romano
              10                                                    Jennifer S. Romano
              11                                                      Attorneys for Defendant
                                                                      UNITED BEHAVIORAL HEALTH
              12

              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
  C ROWELL                                                                                 STATEMENT OF RECENT DECISIONS;
& M ORING LLP
ATTORNEYS AT LAW
                                                                       2             CASE NOS. 14-CV-02346 JCS; 14-CV-05337 JCS
